 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRIAN J. YOUNG,                                    No. 2:18-cv-1901 JAM CKD P
12                        Plaintiff,
13            v.                                         ORDER
14    J. COBURN, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se with a civil rights action, has filed a motion to

18   subpoena records. (ECF No. 69.) However, it is not clear from whom plaintiff seeks to subpoena

19   the records at issue. (Id.) To the extent he is seeking to subpoena documents from defendants, a

20   subpoena is not the proper method for obtaining documents. Instead, he must serve a request for

21   production under Federal Rule of Civil Procedure 34. The request should not be filed with the

22   court unless it is being used to support a motion or response to a motion. To the extent plaintiff

23   may be attempting to subpoena the documents from a non-party, he has failed to show that he

24   cannot obtain the documents through the normal course of discovery.

25   /////

26   /////

27   /////

28   /////
                                                         1
 1            Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to subpoena records

 2   (ECF No. 69) is denied.

 3   Dated: October 21, 2019
                                                  _____________________________________
 4
                                                  CAROLYN K. DELANEY
 5                                                UNITED STATES MAGISTRATE JUDGE

 6   13:youn1901.subpoena

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
